Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131498                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  SUZANNE VERBRUGGHE, as

  Personal Representative of the

  Estate of George Verbrugghe, 

  Deceased, 

               Plaintiff-Appellee, 

                                                                    SC: 131498     

  v                                                                 COA: 263686      

                                                                    Macomb CC: 04-004423-NH
  SELECT SPECIALTY HOSPITAL –
  MACOMB COUNTY, INC.,
            Defendant-Appellee,
  and
  ARSENIO V. DeLEON, M.D.,
  and MARIUS LAURINAITIS, M.D., 

            Defendants-Appellants,                    

  and
  JAVED ZIA, M.D., 

             Defendant.

  ___________________________________

         On order of the Court, the order of May 27, 2008 is VACATED because it was
  entered erroneously. The application for leave to appeal was dismissed on stipulation of
  the parties on February 13, 2008.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2008                       _________________________________________
                                                                               Clerk